Case: 1:20-cv-00757 Document #: 19-2 Filed: 07/28/20 Page 1 of 4 PageID #:194




  STANG v. UNION FOR REFORM JUDAISM




                           Group
       EXHIBIT B
Case: 1:20-cv-00757 Document #: 19-2 Filed: 07/28/20 Page 2 of 4 PageID #:195
Case: 1:20-cv-00757 Document #: 19-2 Filed: 07/28/20 Page 3 of 4 PageID #:196
Case: 1:20-cv-00757 Document #: 19-2 Filed: 07/28/20 Page 4 of 4 PageID #:197             NEW YORK
                                                                                          BEVERLY   HIUS
                                                                                          CHICAGO
                                                                                          NASHVILLE
                                                                                          WNDON
                                                                                          ROME
                                                                                          PARIS
                                                                                          MADRID
                                                                                          MUNICH




                                                                                            ISTA.LlSH(D    ,.,.
     WILLIAM                 MORRIS                    AGENCY.,Nc.
     435 NORTH MICHIGAN   AVENUE   •   CHICAGO,   ILLINOIS   60611   •   (312) 467-1744        )000(




     October 5, 1976


     Mr. Mark Allen Stang
     5254 S. Dorchester
     Chicago, Illinois 60615
     RE: "HOG BUTCHERS"
     Dear Mr. Stang:
     We are herewith returning your two (2) copies of
     "HOG BUTCHERS" together with a copy of the note
     Tony Ford sent to us, which is self-explanatory.
     Also enclosed is your M*A*S*H~-i::haracterization
     and storyline.


                          RIS AGENCY, INC.




     /d
     encl.
